Citation Nr: 1521981	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  14-34 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to vocational rehabilitation and employment benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran withdrew his request for a hearing in a May 2015 correspondence; there is no outstanding hearing request.


FINDING OF FACT

In a May 2015 statement in support of claim, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to vocational rehabilitation benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (4).  Withdrawal may be made by the appellant or by his or her authorized representative.   C.F.R. § 20.204.

In the present case, in May 2015 statement in support of claim, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to vocational rehabilitation benefits.  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


